392 U.S. 654
88 S.Ct. 2271
20 L.Ed.2d 1342
Frohman HOLLAND et al.v.HOGAN, District Attorney, et al.
No. 653.
Supreme Court of the United States
October Term, 1967.
June 17, 1968

Robert Abelow, Marshall C. Berger, and Donald J. Williamson, for appellants.
Frank S. Hogan, H. Richard Uviller and Michael R. Stack, each pro se, and for appellees Yasgur and others.
J. Lee Rankin, Norman Redlich and Stanley Buchsbaum, for appellee Adler.
Louis J. Lefkowitz, Atty. Gen. of New York, pro se, and Samuel A. Hirshowitz, First Asst. Atty. Gen., and Brenda Soloff, Asst. Atty. Gen., for appellee Lefkowitz.
PER CURIAM.


1
The judgment is vacated and the case is remanded to the United States District Court for further consideration in light of Gardner v. Broderick, 392 U.S. 273, 88 S.Ct. 1913, 20 L.Ed.2d 1082, and George Campbell Painting Corp. v. Reid, 392 U.S. 286, 88 S.Ct. 1978, 20 L.Ed.2d 1094.


2
Mr. Justice BLACK and Mr. Justice DOUGLAS are of the opinion that probable jurisdiction should be noted and the case set for oral argument.